Citation Nr: 0513449	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania which denied the veteran's 
claim of entitlement to service connection for Hepatitis C.  
The veteran subsequently moved from the state of Pennsylvania 
to Florida; the St. Petersburg RO now has jurisdiction over 
the veteran's claim.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the St. Petersburg RO in 
February 2005.  The transcript of the hearing is associated 
with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
Hepatitis C.  In essence, he contends that he was diagnosed 
with hepatitis in service and that his currently diagnosed 
Hepatitis C is the same disease entity.  In that connection, 
he noted that Hepatitis C as a diagnosis did not exist at the 
time of his military service.  He further contends that this 
diagnosis of hepatitis was prior to his intravenous drug use 
in Vietnam, and therefore cannot be attributed to such.  



Factual background

The Board believes that a brief recitation of certain 
pertinent facts will be useful.

A review of the veteran's service medical records shows the 
veteran's pre-induction physical examination on October 22, 
1969 was negative for track marks on the veteran's arms or 
any other indications of intravenous drug use.  An outpatient 
record from Valley Forge General Hospital dated October 26, 
1970 shows the veteran was "exposed to hepatitis" two weeks 
prior.  He then completed a tour of Vietnam from November 4, 
1970 to November 3, 1971.  The November 11, 1971 separation 
physical examination showed evidence of track marks on both 
of the veteran's arms.  A notation of "shooting and smoking 
heroin" was made.     

The record is devoid of pertinent evidence for many years 
thereafter.  A June 2000 liver needle biopsy record from 
Abington Memorial Hospital evidenced "changes consistent 
with chronic Hepatitis C infection with cirrhosis."  

The veteran testified before the undersigned Veterans Law 
Judge at the St. Petersburg RO in February 2005.  He stated 
that he was diagnosed with hepatitis prior to going to 
Vietnam, requiring his military occupational specialty (MOS) 
to be changed from cook to truck driver.  He argued that this 
was the onset of his current Hepatitis C, and was prior to 
his intravenous drug use and high-risk sexual activity.

Of record is a March 2005 statement from L.R.S., M.D.  Dr. 
L.R.S. indicated that he had been treating the veteran for 
Hepatitis C since 1970.  Dr. L.R.S. stated that "there is 
more likely than not to be a direct relationship with his 
current physical condition of Hepatitis C in that it was more 
likely than not to have originated when the patient served in 
the military.  The timeline concerning the severity of the 
disease is pretty well consistent with [the veteran's] 
problems."  



Reasons for remand

Treatment records

There appear to exist certain medical treatment records which 
may document   
The progression of the veteran's hepatitis.  These include 
records from Dr. E.W.S.  In addition, Dr. L.R.W. indicated in 
his March 2005 statement that he had been treating the 
veteran for 35 years.  The RO has not attempted to associate 
these records with the veteran's claims folder.  The Board 
believes that before additional action is taken on this 
claim, the missing medical records should be obtained and 
associated with the record, to the extent possible.  

Service personnel records

During his February 2005 personal hearing, the veteran 
indicated that his MOS was changed from cook to truck driver 
in light of his hepatitis diagnosis in service.  The 
veteran's service personnel records, which could verify such 
a change in MOS, are not associated with the claims folder.  
The veteran's service personnel records should be obtained 
and associated with the record.

VA examination

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions include the current diagnosis; the 
relationship, if any, between the veteran's in-service 
diagnosis of hepatitis and the claimed 
Hepatitis C; and the relationship, if any, between the 
various risk factors asserted by the veteran and identified 
in the record and Hepatitis C.  The Board believes that these 
matters should be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2004) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative.  The veteran 
should be requested to supply information 
as to all medical treatment for hepatitis 
since he left military service.  VBA 
should obtain releases from the veteran 
for records from Dr. E.W.S., Dr. L.R.W., 
and Dr. M.K.P.  Any such records so 
identified which are not in the veteran's 
claims folder should be obtained.  

2.  VBA should obtain a copy of the 
veteran's service personnel records.  The 
National Personnel Records Center (NPRC) 
as well as any other possible official 
government custodian of the information 
requested by these inquires should be 
contacted, and all records received in 
response should be associated with the 
claims folder.                                                                                                                                                                                                            

3.  The veteran's VA claims folder should 
then be referred to a physician with 
appropriate expertise to determine the 
existence etiology of Hepatitis C.  The 
examiner should confirm whether the 
veteran currently has Hepatitis C.  If 
physical examination and/or diagnostic 
testing of the veteran is deemed by the 
examiner to be necessary, such should be 
accomplished.  If a diagnosis of 
Hepatitis C is confirmed, then the 
physician should render a nexus opinion, 
in light of the veteran's entire medical 
history, as to: (1) the relationship, if 
any, between the veteran's claimed 
Hepatitis C and his military service, 
particularly his diagnosis of 
"hepatitis" in October 1970; and (2) 
the relationship, if any, between the 
Hepatitis C and the veteran's intravenous 
drug use in Vietnam.  A copy of the 
opinion should be associated with the 
veteran's VA claims folder.  

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

